 PROB35                                                                               Report and Order Terminating Supervision
 (Reg 3/93)                                                                                    Prior to Original Expiration Date



                                     UNITED STATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA

                         v.                                          Crim. No. 5:19-CR-455-lD

 BETTY AVENT

          On July 10, 2015, the above named was released from prison and commenced a term of supervised
  release for a period of 120 months. The offender has complied with the rules and regulations of supervised
  release and is no longer in need of supervision. It is accordingly recommended that the offender be
· discharged from supervision.                                                                               ·

                                                             I declare under penalty of perjury that the foregoing
                                                             is true and correct.


                                                             /s/ Van R. Freeman. Jr.
                                                             Van R. Freeman, Jr.
                                                             Deputy Chief U.S. Probation Officer
                                                             150 Rowan Street Suite 110
                                                             Fayetteville, NC 28301
                                                             Phone: 910-354-2542
                                                             Executed On: February 5, 2021


                                                 ORDER OF COURT

        Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
 the proceedings in the case be terminated. ,

              Dated this _    _._8.___ day of   H' ht \J ~            , 2021.




                                                                ...James C. Dever III
                                                                    U.S. District Judge




                     Case 5:19-cr-00455-D Document 2 Filed 02/08/21 Page 1 of 1
